Citation Nr: 1337428	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  09-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION


The Veteran served on active duty from October 1968 to October 1970.

These matters come to the Board of Veterans' Appeals (Board) by means of rating decisions rendered by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) in May 2006 (TDIU) and April 2007 (PTSD).

In October 2009, the Veteran testified at a hearing conducted by a Decision Review Officer at the RO. In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO. Transcripts of both hearings have been associated with the claims folder.

The Board remanded this matter in September 2011 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a hearing before a member of the Board.

The Veteran and his brother presented testimony before the Board in May 2011.  The Board subsequently remanded the Veteran's claims for additional development.  The RO substantially completed the remand directives and in June 2013, issued a supplemental statement of the case (SSOC).  In response to the SSOC, the Veteran requested a second hearing before the Board.  The RO scheduled a videoconference hearing for October 16, 2013; however, VA cancelled the hearing and returned the Veteran's claims to the Board's docket on October 15, 2013.  

In October 2013, the Veteran's representative requested another travel board or videoconference hearing, arguing that the Veteran's condition has changed since the first Board hearing.  Specifically, the representative stated that since the May 2011 Board hearing, the Veteran has had additional treatment and experienced additional symptoms and that the Veteran's personal description of these symptoms and circumstances during this period, as well as the observations of his brother, would be extremely helpful in evaluating the Veteran's disability.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing with a member of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



